Citation Nr: 0731778	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  06-02 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for subconjunctival 
hemorrhage of the right eye.  

2.  Entitlement to service connection for exotropia of the 
right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1974 to May 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied service 
connection for intermittent exotropia of the right eye, 
subconjunctival hemorrhage of the right eye, and contusion to 
the head.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Nashville, 
Tennessee RO.  In July 2007 the veteran testified before the 
undersigned sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  

At the July 2007 hearing the veteran withdrew his claim for 
service connection for a contusion to the head.  Therefore, 
this issue is no longer before the Board.  38 C.F.R. § 20.204 
(2007).  

The issue of entitlement to service connection for exotropia 
of the right eye is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of current subconjunctival hemorrhage of 
the right eye.  


CONCLUSION OF LAW

Subconjunctival hemorrhage of the right eye was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

A February 2005 VCAA letter advised the veteran of the 
information and evidence required to establish service 
connection for residuals of a right eye injury.  This VCAA 
letter satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

With respect to the fourth element, the February 2005 VCAA 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
veteran was thus adequately advised of the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was timely 
provided prior to the August 2005 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
A March 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency which was not remedied by readjudication of the 
claim.  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
As the Board concludes below that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded VA examinations in May and 
June 2005 to evaluate his claims.  

As will be discussed further below, the Board is remanding 
the claim of entitlement to service connection for exotropia 
of the right eye, in part, to attempt to obtain a report of 
examination by a private physician and records of treatment 
from Landstuhl Hospital from 1981.  The claim decided in this 
decision is being denied because there is no evidence of 
current subconjunctival hemorrhage in the right eye.  Records 
of treatment from 1981 cannot demonstrate current disability.  
Therefore, the records from Landstuhl Hospital cannot change 
the outcome of the claim.  Further, the veteran testified in 
July 2007 that he has not had any treatment for 
subconjunctival hemorrhage since service.  As such, the 
record of examination by a private physician can also not 
change the outcome of the claim.  

Therefore, remand for these records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is thus not appropriate.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Service medical records include findings of subconjunctival 
hemorrhage, however, there has been no competent diagnosis of 
a current disability regarding subconjunctival hemorrhage of 
the right eye.  In this regard, records of VA treatment from 
April to May 2000 make no mention of complaints or findings 
regarding subconjunctival hemorrhage of the right eye.  
Similarly, there were no complaints regarding or findings of 
subconjunctival hemorrhage of the right eye at VA examination 
in May or June 2005.  In fact, the June 2005 VA examination 
specifically found vessels to be normal.  

The veteran testified in July 2007 that his eye had turned 
red twice, which his doctor told him was a "busted blood 
vessel."  However, the veteran reported that this had not 
happened since he had been out of the military.  He denied 
receiving any current treatment for this condition.  

Based on the foregoing, the Board finds that, in the absence 
of competent medical evidence of current disability, the 
service connection claim must be denied.  

Because the evidence is to the effect that the veteran does 
not have current subconjunctival hemorrhage of the right eye, 
the preponderance of the evidence is against the claim.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  


ORDER

Entitlement to service connection for subconjunctival 
hemorrhage of the right eye is denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In February 2005 the veteran submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA) in which he reported that 
he was treated for his right eye condition at Lundstuhl 
Hostpital in West Germany in 1981.  However, review of the 
service medial records does not include treatment at 
Lundstuhl Hospital, and it does not appear that attempts have 
been made to obtain these records of treatment.  VA has an 
obligation to seek these treatment records.  38 U.S.C.A. 
§ 5103A(c)(3).  

In addition, the veteran testified at the July 2007 Travel 
Board hearing that his eyes were examined by a physician from 
Michigan while he was in Virginia, in approximately 2005.  He 
indicated that this physician had stated that the in-service 
injury had damaged some of the muscles around the eye.  This 
examination report has not been associated with the claims 
file.  

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  As the report of the 2005 eye examination may be 
pertinent to the claim on appeal, an attempt should be made 
to associate this treatment record with the claims file.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Service medical records include findings of right eye 
exotropia.  In addition the June 2005 VA examination of the 
right eye included a finding of intermittent exotropia.  

At the July 2007 Travel Board hearing the veteran reported a 
continuity of symptomatology of right eye exotropia since 
service.  The report of continuity of symptomatology serves 
to trigger VA's duty to provide an examination.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

While the veteran was afforded VA examinations to evaluate 
his right eye condition in May and June 2005, these 
examinations did not include opinions as to etiology of right 
eye exotropia.  The June 2005 VA examiner reported that the 
veteran related the onset of exotropia to an in-service 
injury in 1983, however, the examiner did not render his own 
opinion regarding etiology of this condition.  A new VA 
examination is needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether or not the veteran has current right eye exotropia 
which is etiologically related to service.  


Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain 
records of treatment for the right eye at 
Lundstuhl Hospital in 1981.  

2.  Ask the veteran to identify the 
physician who conducted the 2005 eye 
examination described at the July 2007 
Travel Board hearing and take all 
necessary steps to obtain that 
examination report.  

3.  Schedule the veteran for VA 
examination for the claimed exotropia of 
the right eye.  The examiner should 
review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current 
disability in regard to his claimed right 
eye exotropia and, if so, whether it is 
at least as likely as not (50 percent 
probability or more) that such disability 
began in service or is otherwise the 
result of a disease or injury in service.  
The examiner should offer a complete 
rationale for all opinions given.  

4.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


